Exhibit 10.2

 

 

 

 

 

 



 

 



CUSTODY AGREEMENT

 



 

 

dated as of March 13, 2015

by and between

 

Princeton Capital Corporation

 

(“Company”)

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

(“Custodian”)

 

 

 

 

 

 

 

 

 

 

Table of Contents

 



    Page 1. DEFINITIONS 2 2. APPOINTMENT OF CUSTODIAN 7 3. DUTIES OF CUSTODIAN 8
4. REPORTING 17 5. DEPOSIT IN U.S. SECURITIES SYSTEMS 17 6. SECURITIES HELD
OUTSIDE OF THE UNITED STATES 18 7. CERTAIN GENERAL TERMS 20 8. COMPENSATION OF
CUSTODIAN 22 9. RESPONSIBILITY OF CUSTODIAN 23 10. SECURITY CODES 26 11. TAX LAW
26 12. EFFECTIVE PERIOD, TERMINATION 26 13. REPRESENTATIONS AND WARRANTIES 27
14. PARTIES IN INTEREST; NO THIRD PARTY BENEFIT 28 15. NOTICES 28 16. CHOICE OF
LAW AND JURISDICTION 29 17. ENTIRE AGREEMENT; COUNTERPARTS 29 18. AMENDMENT;
WAIVER 29 19. SUCCESSOR AND ASSIGNS 30 20. SEVERABILITY 30 21. REQUEST FOR
INSTRUCTIONS 30 22. OTHER BUSINESS 30 23. REPRODUCTION OF DOCUMENTS 31 24.
MISCELLANEOUS 31

 

SCHEDULES

 

SCHEDULE A – Trade Confirmation

 

SCHEDULE B – Initial Authorized Persons

 

i

 

 

This CUSTODY AGREEMENT (this “Agreement”) is dated as of March 13, 2015, and is
by and between PRINCETON CAPITAL CORPORATION (and any successor or permitted
assign, the “Company”), a corporation organized under the laws of the State of
Maryland, having its principal place of business at One Riverway, Suite 2020,
Houston, TX 77056, and U.S. BANK NATIONAL ASSOCIATION (and any successor or
permitted assign acting as custodian hereunder, the “Custodian”), a national
banking association having a place of business at 190 S. LaSalle St., 8th Floor,
Chicago, IL 60603

 

RECITALS

 

WHEREAS, the Company is a closed-end management investment company, which has
elected to be treated as a business development company under the Investment
Company Act of 1940, as amended (the “1940 Act”);

 

WHEREAS, the Company desires to retain U.S. Bank National Association to act as
custodian for the Company and each Subsidiary hereafter identified to the
Custodian;

 

WHEREAS, the Company desires that certain of the Company’s Securities (as
defined below) and cash be held and administered by the Custodian pursuant to
this Agreement; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

 

1.DEFINITIONS

 

1.1Defined Terms. In addition to terms expressly defined elsewhere herein, the
following words shall have the following meanings as used in this Agreement:

 

“Account” or “Accounts” means the Cash Accounts, the Securities Account, any
Subsidiary Cash Account and any Subsidiary Securities Account, collectively.

 

“Agreement” means this Custody Agreement (as the same may be amended from time
to time in accordance with the terms hereof).

 

“Authorized Person” has the meaning set forth in Section 7.4.

 

“Business Day” means a day on which the Custodian or the relevant sub-custodian,
including a Foreign Sub-custodian, is open for business in the market or country
in which a transaction is to take place.

 

“Cash Account” or “Cash Accounts” means any or all of the segregated trust
accounts to be established at the Custodian to which the Custodian shall deposit
or credit and hold any cash or Proceeds received by it from time to time from or
with respect to the Securities or the sale of the Securities of the Company, as
applicable, which trust accounts shall be designated the “Cash Proceeds
Account”, “Principal Account”, and “Interest Account”.

 

“Company” has the meaning set forth in the first paragraph of this Agreement.

 



2

 

 

“Confidential Information” means any databases, computer programs, screen
formats, screen designs, report formats, interactive design techniques, and
other similar or related information that may be furnished to the Company by the
Custodian from time to time pursuant to this Agreement.

 

“Custodian” has the meaning set forth in the first paragraph of this Agreement.

 

“Document Custodian” means the Custodian when acting in the role of a document
custodian hereunder.

 

“Eligible Investment” means any investment that at the time of its acquisition
is one or more of the following:

 

(a) United States government and agency obligations;

 

(b) commercial paper having a rating assigned to such commercial paper by
Standard & Poor’s Rating Services or Moody’s Investor Service, Inc. (or, if
neither such organization shall rate such commercial paper at such time, by any
nationally recognized rating organization in the United States of America) equal
to one of the two highest ratings assigned by such organization, it being
understood that as of the date hereof such ratings by Standard & Poor’s Rating
Services are “A1+” and “A1” and such ratings by Moody’s Investor Service, Inc.
are “P1” and “P2”;

 

(c) interest bearing deposits in United States dollars in United States or
Canadian banks with an unrestricted surplus of at least U.S. $250,000,000,
maturing within one year; and

 

(d) money market funds (including funds of the bank serving as Custodian or its
affiliates) or United States government securities funds designed to maintain a
fixed share price and high liquidity.

 

“Eligible Securities Depository” has the meaning set forth in Section (b)(1) of
Rule 17f-7 under the 1940 Act.

 

“Federal Reserve Bank Book-Entry System” means a depository and securities
transfer system operated by the Federal Reserve Bank of the United States on
which are eligible to be held all United States Government direct obligation
bills, notes and bonds.

 

“Financing Documents” has the meaning set forth in Section 3.3(b)(ii).

 

“Foreign Intermediary” means a Foreign Sub-custodian and Eligible Securities
Depository.

 

“Foreign Sub-custodian” means and includes (i) any branch of a “U.S. Bank,” as
that term is defined in Rule 17f-5 under the 1940 Act, (ii) any “Eligible
Foreign Custodian,” as that term is defined in Rule 17f-5 under the 1940 Act,
having a contract with the Custodian in accordance with Section 6.6, which the
Custodian has determined will provide reasonable care of assets of the Company
based on the standards specified in Section 6.7 below.

 



3

 

 

“Foreign Securities” means Securities for which the primary market is outside
the United States.

 

“Loan” means any U.S. dollar denominated commercial loan, or Participation
therein, made by a bank or other financial institution that by its terms
provides for payments of principal and/or interest, including discount
obligations and payment- in-kind obligations, acquired by the Company from time
to time.

 

“Loan Checklist” means a list delivered to the Document Custodian in connection
with delivery of each Loan to the Custodian by the Company that identifies the
items contained in the related Loan File.

 

“Loan File” means, with respect to each Loan delivered to the Document
Custodian, each of the Required Loan Documents identified on the related Loan
Checklist.

 

“Noteless Loan” means a Loan with respect to which (i) the related loan
agreement does not require the obligor to execute and deliver an Underlying Note
to evidence the indebtedness created under such Loan and (ii) no Underlying
Notes are outstanding with respect to the portion of the Loan transferred by the
issuer or the prior holder of record.

 

“Participation” means an interest in a Loan that is acquired indirectly by way
of a participation from a selling institution.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or any government or agency
or political subdivision thereof.

 

“Proceeds” means, collectively, (i) the net cash proceeds to the Company of the
initial public offering by the Company and any subsequent offering by the
Company of any class of securities issued by the Company, (ii) cash
distributions, earnings, dividends, fees and other cash payments paid on the
Securities (or, as applicable, Subsidiary Securities) by or on behalf of the
issuer or obligor thereof, or applicable paying agent, (iii) the net cash
proceeds of the sale or other disposition of the Securities (or, as applicable,
Subsidiary Securities) pursuant to the terms of this Agreement and (iv) the net
cash proceeds to the Company of any borrowing or other financing by the Company
(and any Reinvestment Earnings from investment of any of the foregoing), as
delivered to the Custodian from time to time.

 

“Proper Instructions” means (i) instructions (including Trade Confirmations)
received by the Custodian in form acceptable to it, from the Company, or any
Person duly authorized by the Company, by any of the following means:

 

(a) in writing signed by one (1) Authorized Person (and delivered by hand, by
mail, by overnight courier, or by PDF);

 



4

 

 

(b) by electronic mail sent by one Authorized Person with one or more other
Authorized Person(s) copied;

 

(c) in tested communication;

 

(d) in a communication utilizing access codes effected between electro
mechanical or electronic devices; or

 

(e) such other means as may be agreed upon from time to time by the Custodian
and the party giving such instructions, including oral instructions;

 

“Reinvestment Earnings” has the meaning set forth in Section 3.6(b).

 

“Required Loan Documents” means, for each Loan:

 

(a) other than in the case of a Participation, an executed copy of the
Assignment for such Loan, as identified on the Loan Checklist;

 

(b) with the exception of Noteless Loans and Participations, the original
executed Underlying Note endorsed by the issuer or the prior holder of record in
blank or to the Company, as identified on the Loan Checklist;

 

(c) (i) if the Company is the sole lender or if the Company or an affiliate of
the Company acts as agent for the lenders, (A) an executed copy of the
Underlying Loan Agreement (which may be included in the Underlying Note if so
indicated in the Loan Checklist), together with a copy of all amendments and
modifications thereto, as identified on the Loan Checklist, (B) a copy of each
related security agreement (if any) signed by the applicable obligor(s), as
identified on the Loan Checklist, and (C) a copy of each related guarantee (if
any) then executed in connection with such Loan, as identified on the Loan
Checklist, and (ii) in all other cases, such copies of the documents described
in clauses (A), (B) and (C), which may not be executed copies, as are reasonably
available to the Company, as identified on the Loan Checklist; and

 

(d) a copy of the Loan Checklist.

 

“Securities” means, collectively, (i) the investments, including Loans, acquired
by the Company and delivered to the Custodian by the Company from time to time
during the term of, and pursuant to the terms of, this Agreement and (ii) all
dividends in kind (e.g., non-cash dividends) from the investments described in
clause (i). For avoidance of confusion, the term “securities” includes stocks,
shares, bonds, debentures, notes, mortgages or other obligations and any
certificates, receipts, warrants or other instruments representing rights to
receive, purchase, or subscribe for the same, or evidencing or representing any
other rights or interests therein, or in any property or assets).

 

“Securities Account” means the segregated trust account to be established at the
Custodian to which the Custodian shall deposit or credit and hold the Securities
(other than Loans) received by it pursuant to this Agreement, which account
shall be designated the “Princeton Capital Corporation Securities Custody
Account”.

 



5

 

 

“Securities Custodian” means the Custodian when acting in the role of a
securities custodian hereunder.

 

“Securities Depository” means The Depository Trust Company and any other
clearing agency registered with the Securities and Exchange Commission under
Section 17A of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
which acts as a system for the central handling of securities where all
securities of any particular class or series of an issuer deposited within the
system are treated as fungible and may be transferred or pledged by bookkeeping
entry without physical delivery of the securities.

 

“Securities System” means the Federal Reserve Book-Entry System, a clearing
agency which acts as a Securities Depository, or another book entry system for
the central handling of securities (including an Eligible Securities
Depository).

 

“Street Delivery Custom” means a custom of the United States securities market
to deliver securities which are being sold to the buying broker for examination
to determine that the securities are in proper form.

 

“Street Name” means the form of registration in which the securities are held by
a broker who is delivering the securities to another broker for the purposes of
sale, it being an accepted custom in the United States securities industry that
a security in Street Name is in proper form for delivery to a buyer and that a
security may be re-registered by a buyer in the ordinary course.

 

“Subsidiary Cash Account” shall have the meaning set forth in Section 3.13(b).

 

“Subsidiary Securities” collectively, (i) the investments, including Loans,
acquired by a Subsidiary and delivered to the Custodian from time to time during
the term of, and pursuant to the terms of, this Agreement and (ii) all dividends
in kind (e.g., non-cash dividends) from the investments described in clause (i).

 

“Subsidiary Securities Account” shall have the meaning set forth in Section
3.13(a).

 

“Subsidiary” means any wholly owned subsidiary of the Company identified to the
Custodian by the Company.

 

“Trade Confirmation” means a confirmation to the Custodian from the Company of
the Company’s acquisition of a Loan, and setting forth applicable information
with respect to such Loan, which confirmation may be in the form of Schedule A
attached hereto and made a part hereof, subject to such changes or additions as
may be agreed to by, or in such other form as may be agreed to by, the Custodian
and the Company from time to time.

 

“UCC” shall have the meaning set forth in Section 3.3.

 



6

 

 

“Underlying Loan Agreement” means, with respect to any Loan, the document or
documents evidencing the commercial loan agreement or facility pursuant to which
such Loan is made.

 

“Underlying Loan Documents” means, with respect to any Loan, the related
Underlying Loan Agreement together with any agreements and instruments
(including any Underlying Note) executed or delivered in connection therewith.

 

“Underlying Note” means the one or more promissory notes executed by an obligor
to evidence a Loan.

 

1.2Construction. In this Agreement unless the contrary intention appears:

 

(a)any reference to this Agreement or another agreement or instrument refers to
such agreement or instrument as the same may be amended, modified or otherwise
rewritten from time to time;

 

(b)a reference to a statute, ordinance, code or other law includes regulations
and other instruments under it and consolidations, amendments, re-enactments or
replacements of any of them;

 

(c)any term defined in the singular form may be used in, and shall include, the
plural with the same meaning, and vice versa;

 

(d)a reference to a Person includes a reference to the Person’s executors,
successors and permitted assigns;

 

(e)an agreement, representation or warranty in favor of two or more Persons is
for the benefit of them jointly and severally;

 

(f)an agreement, representation or warranty on the part of two or more Persons
binds them jointly and severally;

 

(g)a reference to the term “including” means “including, without limitation,”
and

 

(h)a reference to any accounting term is to be interpreted in accordance with
generally accepted principles and practices in the United States, consistently
applied, unless otherwise instructed by the Company.

 

1.3Headings. Headings are inserted for convenience and do not affect the
interpretation of this Agreement.

 



7

 

 

2.APPOINTMENT OF CUSTODIAN

 

2.1Appointment and Acceptance. The Company hereby appoints the Custodian as
custodian of certain Securities and cash owned by the Company and the
Subsidiaries (as applicable) and delivered to the Custodian by the Company from
time to time during the period of this Agreement, on the terms and conditions
set forth in this Agreement (which shall include any addendum hereto which is
hereby incorporated herein and made a part of this Agreement), and the Custodian
hereby accepts such appointment and agrees to perform the services and duties
set forth in this Agreement with respect to it, subject to and in accordance
with the provisions hereof. All Required Loan Documents and Securities in
certificated form shall be maintained and held on behalf of the Company by the
Custodian in its vaults or the vaults of a sub-custodian.

 

2.2Instructions. The Company agrees that it shall from time to time provide, or
cause to be provided, to the Custodian all necessary instructions and
information, and shall respond promptly to all inquiries and requests of the
Custodian, as may reasonably be necessary to enable the Custodian to perform its
duties hereunder.

 

2.3Company Responsible For Directions. The Company is solely responsible for
directing the Custodian with respect to deposits to, withdrawals from and
transfers to or from the Account. Without limiting the generality of the
foregoing, the Custodian has no responsibility for the Company’s compliance with
the 1940 Act, any restrictions, covenants, limitations or obligations to which
the Company may be subject or for which it may have obligations to third-parties
in respect of the Account, and the Custodian shall have no liability for the
application of any funds made at the direction of the Company. The Company shall
be solely responsible for properly instructing all applicable payors to make all
appropriate payments to the Custodian for deposit to the Account, and for
properly instructing the Custodian with respect to the allocation or application
of all such deposits.

 

3.DUTIES OF CUSTODIAN

 

3.1Segregation. All Securities and non-cash property held by the Custodian, as
applicable, for the account of the Company (other than Securities maintained in
a Securities Depository or Securities System) shall be physically segregated
from other Securities and non-cash property in the possession of the Custodian
and shall be identified as subject to this Agreement.

 

3.2Securities Custody Account. The Custodian shall open and maintain in its
trust department a segregated trust account in the name of the Company, subject
only to order of the Custodian, in which the Custodian shall enter and carry,
subject to Section 3.3(b), all Securities (other than Loans) and other
investment assets of the Company which are delivered to it in accordance with
this Agreement. For avoidance of doubt, the Custodian shall not be required to
credit or deposit Loans in the Securities Account but shall instead maintain a
register (in book-entry form or in such other form as it shall deem necessary or
desirable) of such Loans, containing such information as the Company and the
Custodian may reasonably agree; provided that, with respect to such Loans, all
Required Loan Documents shall be held in safekeeping by the Document Custodian,
individually segregated from the securities and investments of any other Person
and marked so as to clearly identify them as the property of the Company in a
manner consistent with Rule 17f-1 under the 1940 Act and as set forth in this
Agreement.

 



8

 

 

3.3Delivery of Cash and Securities to Custodian.

 

(a)The Company shall deliver, or cause to be delivered, to the Custodian certain
of the Company’s Securities, cash and other investment assets, including (a)
payments of income, payments of principal and capital distributions received by
the Company with respect to such Securities, cash or other assets owned by the
Company at any time during the period of this Agreement, and (b) cash received
by the Company for the issuance, at any time during such period, of securities
or in connection with a borrowing by the Company, except as otherwise permitted
by the 1940 Act. With respect to Loans, Required Loan Documents and other
Underlying Loan Documents shall be delivered to the Custodian in its role as,
and at the address identified for, the Document Custodian. With respect to
assets other than Loans, such assets shall be delivered to the Custodian in its
role as, and (where relevant) at the address identified for, the Securities
Custodian.  Except to the extent otherwise expressly provided herein, delivery
of Securities to the Custodian shall be in Street Name or other good delivery
form. The Custodian shall not be responsible for such Securities, cash or other
assets until actually delivered to, and received by it. With respect to
Securities (other than Loan Assets and assets in the nature of “general
intangibles” (as hereinafter defined)) held by the Custodian in its capacity as
a “securities intermediary” (as defined in Section 8-102 of the Uniform
Commercial Code as in effect in the State of New York (the “UCC”)), the
Custodian shall be obligated to exercise due care in accordance with reasonable
commercial standards in discharging its duties as a securities intermediary to
obtain and maintain such Securities.

 

  (b) (i) In connection with its acquisition of a Loan or other delivery of a
Security constituting a Loan, the Company shall deliver or cause to be delivered
to the Custodian (in its roles as, and at the address identified for, the
Custodian and Document Custodian) a properly completed Trade Confirmation
containing such information in respect of such Loan as the Custodian may
reasonably require in order to enable the Custodian to perform its duties
hereunder in respect of such Loan on which the Custodian may conclusively rely
without further inquiry or investigation, in such form and format as the
Custodian reasonably may require, and shall deliver to the Document Custodian
(in its role as, and at the address identified for, the Document Custodian) the
Required Loan Documents, including the Loan Checklist.

 

(ii) Notwithstanding anything herein to the contrary, delivery of Securities
acquired by the Company (or, if applicable, a Subsidiary thereof) which
constitute Noteless Loans or Participations or which are otherwise not evidenced
by a “security” or “instrument” as defined in Section 8-102 and Section
9-102(a)(47) of the UCC), respectively, shall be made by delivery to the
Document Custodian of (i) in the case of a Noteless Loan, a copy of the loan
register with respect to such Noteless Loan evidencing registration of such Loan
on the books and records of the applicable obligor or bank agent to the name of
the Company or, if applicable, a Subsidiary thereof (or, in either case, its
nominee) or a copy (which may be a facsimile copy) of an assignment agreement in
favor of the Company (or, if applicable, a Subsidiary thereof) as assignee, and
(ii) in the case of a Participation, a copy of the related participation
agreement. Any duty on the part of the Custodian with respect to the custody of
such Loans shall be limited to the exercise of reasonable care by the Custodian
in the physical custody of any such documents delivered to it, and any related
instrument, security, credit agreement, assignment agreement and/or other
agreements or documents, if any (collectively, “Financing Documents”), that may
be delivered to it. Nothing herein shall require the Custodian to credit to the
Securities Account or to treat as a financial asset (within the meaning of
Section 8-102(a)(9) of the UCC) any such Loan or other asset in the nature of a
general intangible (as defined in Section 9-102(a)(42) of the UCC) or to
“maintain” a sufficient quantity thereof.

 



9

 

 

(iii) The Custodian may assume the genuineness of any such Financing Document it
may receive and the genuineness and due authority of any signatures appearing
thereon, and shall be entitled to assume that each such Financing Document it
may receive is what it purports to be. If an original “security” or “instrument”
as defined in Section 8-102 and Section 9-102(a)(47) of the UCC, respectively,
is or shall be or become available with respect to any Loan to be held by the
Custodian under this Agreement, it shall be the sole responsibility of the
Company to make or cause delivery thereof to the Document Custodian, and the
Custodian shall not be under any obligation at any time to determine whether any
such original security or instrument has been or is required to be issued or
made available in respect of any Loan or to compel or cause delivery thereof to
the Custodian.

 

(iv) Contemporaneously with the acquisition of any Loan, the Company shall (A)
if requested by the Custodian, provide to the Custodian an amortization schedule
of principal payments and a schedule of the interest payable date(s) identifying
the amount and due dates of all scheduled principal and interest payments for
such Loan; (B) take all actions necessary for the Company to acquire good title
to such Loan; and (C) take all actions as may be necessary (including
appropriate payment notices and instructions to bank agents or other applicable
paying agents) to cause (x) all payments in respect of the Loan to be made to
the Custodian and (y) all notices, solicitations and other communications in
respect of such Loan to be directed to the Company. The Custodian shall have no
liability for any delay or failure on the part of the Company to provide
necessary information to the Custodian, or for any inaccuracy therein or
incompleteness thereof, or for any delay or failure on the part of the Company
to give such effective payment instruction to bank agents and other paying
agents, in respect of the Loans. With respect to each such Loan, the Custodian
shall be entitled to rely on any information and notices it may receive from
time to time from the related bank agent, obligor or similar party with respect
to the related Loan Asset, or from the Company, and shall be entitled to update
its records (as it may deem necessary or appropriate) on the basis of such
information or notices received, without any obligation on its part
independently to verify, investigate or recalculate such information.

 



10

 

 

3.4Release of Securities.

 

(a)The Custodian shall release and ship for delivery, or direct its agents or
sub-custodian to release and ship for delivery, as the case may be, Securities
or Required Loan Documents (or other Underlying Loan Documents) of the Company
held by the Custodian, its agents or its sub-custodian from time to time upon
receipt of Proper Instructions (which shall, among other things, specify the
Securities or Required Loan Documents (or other Underlying Loan Documents) to be
released, with such delivery and other information as may be necessary to enable
the Custodian to perform (including the delivery method)), which may be standing
instructions (in form acceptable to the Custodian), in the following cases:

 

(i) upon sale of such Securities by or on behalf of the Company, and such sale
may, unless and except to the extent otherwise directed by Proper Instructions,
be carried out by the Custodian:

 

(A)in accordance with the customary or established practices and procedures in
the jurisdiction or market where the transactions occur, including delivery to
the purchaser thereof or to a dealer therefor (or an agent of such purchaser or
dealer) against expectation of receiving later payment; or

 

(B)in the case of a sale effected through a Securities System, in accordance
with the rules governing the operations of the Securities System;

 

(ii) upon the receipt of payment in connection with any repurchase agreement
related to such Securities;

 

(iii) to a depositary agent in connection with tender or other similar offers
for such Securities;

 

(iv) to the issuer thereof, or its agent, when such Securities are called,
redeemed, retired or otherwise become payable (unless otherwise directed by
Proper Instructions, the cash or other consideration is to be delivered to the
Custodian, its agents or its sub-custodian);

 

(v) to an issuer thereof, or its agent, for transfer into the name of the
Custodian or of any nominee of the Custodian or into the name of any of its
agents or sub-custodian or their nominees, or for exchange for a different
number of bonds, certificates or other evidence representing the same aggregate
face amount or number of units;

 

(vi) to brokers, clearing banks or other clearing agents for examination in
accordance with the Street Delivery Custom;

 



11

 

 

(vii) for exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such Securities, or pursuant to any deposit agreement (unless otherwise
directed by Proper Instructions, the new securities and cash, if any, are to be
delivered to the Custodian, its agents or its sub-custodian);

 

(viii) in the case of warrants, rights or similar securities, the surrender
thereof in the exercise of such warrants, rights or similar securities or the
surrender of interim receipts or temporary securities for definitive securities
(unless otherwise directed by Proper Instructions, the new securities and cash,
if any, are to be delivered to the Custodian, its agents or its sub-custodian);
and/or

 

(ix) for any other purpose, but only upon receipt of Proper Instructions and an
officer’s certificate signed by an officer of the Company (which officer shall
not have been the Authorized Persons providing the Proper Instructions) stating
(i) the specified securities to be delivered, (ii) the purpose for such
delivery, (iii) that such purpose is a proper corporate purpose and (iv) naming
the person or persons to whom delivery of such Securities shall be made, and
attaching a certified copy of a resolution of the board of directors of the
Company or an authorized committee thereof approving the delivery of such Proper
Instructions.

 

3.5Registration of Securities. Securities held by the Custodian, its agents or
its sub-custodian (other than bearer securities, securities held in a Securities
System or Securities that are Noteless Loans or Participations) shall be
registered in the name of the Company or its nominee; or, at the option of the
Custodian, in the name of the Custodian or in the name of any nominee of the
Custodian, or in the name of its agents or its sub-custodian or their nominees;
or, if directed by the Company by Proper Instruction, may be maintained in
Street Name. The Custodian, its agents and its sub-custodian shall not be
obligated to accept Securities on behalf of the Company under the terms of this
Agreement unless such Securities are in Street Name or other good deliverable
form.

 

3.6Bank Accounts, and Management of Cash

 

(a)Proceeds and other cash received by the Custodian from time to time shall be
deposited or credited to the respective Cash Account as designated by the
Company. All amounts deposited or credited to the designated Cash Account shall
be subject to clearance and receipt of final payment by the Custodian.

 

(b)Amounts held in the respective Cash Account from time to time may be invested
in Eligible Investments pursuant to specific written Proper Instructions (which
may be standing instructions) received by the Custodian from two Authorized
Persons acting on behalf of the Company. Such investments shall be subject to
availability and the Custodian’s then applicable transaction charges (which
shall be at the Company’s expense). The Custodian shall have no liability for
any loss incurred on any such investment. Absent receipt of such written
instruction from the Company, the Custodian shall have no obligation to invest
(or otherwise pay interest on) amounts on deposit in the respective Cash
Accounts. In no instance will the Custodian have any obligation to provide
investment advice to the Company. Any earnings from such investment of amounts
held in the Cash Accounts from time to time (collectively, “Reinvestment
Earnings”) shall be redeposited in the respective Cash Accounts (and may be
reinvested at the written direction of the Company).

 



12

 

 

(c)In the event that the Company shall at any time request a withdrawal of
amounts from any of the Cash Accounts, the Custodian shall be entitled to
liquidate, and shall have no liability for any loss incurred as a result of the
liquidation of, any investment of the funds credited to such Cash Account as
needed to provide necessary liquidity.

 

(d)The Company acknowledges that cash deposited or invested with any bank
(including the bank acting as Custodian) may make a margin or generate banking
income for which such bank shall not be required to account to the Company.

 

(e)The Custodian shall be authorized to open such additional accounts as may be
necessary or convenient for administration of its duties hereunder.

 

3.7Foreign Exchange

 

(a)Upon the receipt of Proper Instructions, the Custodian, its agents or its
sub-custodian may (but shall not be obligated to) enter into all types of
contracts for foreign exchange on behalf of the Company, upon terms acceptable
to the Custodian and the Company (in each case at the Company’s expense),
including transactions entered into with the Custodian, its sub-custodian or any
affiliates of the Custodian or the sub-custodian. The Custodian shall have no
liability for any losses incurred in or resulting from the rates obtained in
such foreign exchange transactions; and absent specific and acceptable Proper
Instructions, the Custodian shall not be deemed to have any duty to carry out
any foreign exchange on behalf of the Company. The Custodian shall be entitled
at all times to comply with any legal or regulatory requirements applicable to
currency or foreign exchange transactions.

 

(b)The Company acknowledges that the Custodian, any sub-custodian or any
affiliates of the Custodian or any sub-custodian, involved in any such foreign
exchange transactions may make a margin or generate banking income from foreign
exchange transactions entered into pursuant to this Section for which they shall
not be required to account to the Company.

 

3.8Collection of Income. The Custodian, its agents or its sub-custodian shall
use reasonable efforts to collect on a timely basis all income and other
payments with respect to the Securities held hereunder to which the Company
shall be entitled, to the extent consistent with usual custom in the securities
custodian business in the United States. Such efforts shall include collection
of interest income, dividends and other payments with respect to registered
domestic securities if, on the record date with respect to the date of payment
by the issuer, the Security is registered in the name of the Custodian or its
nominee (or in the name of its agent or sub-custodian, or their nominees); and
interest income, dividends and other payments with respect to bearer domestic
securities if, on the date of payment by the issuer, such Securities are held by
the Custodian or its sub-custodian or agent; provided, however, that in the case
of Securities held in Street Name, the Custodian shall use commercially
reasonable efforts only to timely collect income. In no event shall the
Custodian’s agreement herein to collect income be construed to obligate the
Custodian to commence, undertake or prosecute any legal proceedings.

 



13

 

 

3.9Payment of Moneys.

 

(a)Upon receipt of Proper Instructions, which may be standing instructions, the
Custodian shall pay out from the respective Cash Account designated by the
Company (or remit to its agents or its sub-custodian, and direct them to pay
out) moneys of the Company on deposit therein in the following cases:

 

(i) upon the purchase of Securities for the Company pursuant to such Proper
Instruction; and such purchase may, unless and except to the extent otherwise
directed by Proper Instructions, be carried out by the Custodian:

 

(A)in accordance with the customary or established practices and procedures in
the jurisdiction or market where the transactions occur, including delivering
money to the seller thereof or to a dealer therefor (or any agent for such
seller or dealer) against expectation of receiving later delivery of such
securities; or

 

(B)in the case of a purchase effected through a Securities System, in accordance
with the rules governing the operation of such Securities System;

 

(ii) for the purchase or sale of foreign exchange or foreign exchange agreements
for the account of the Company, including transactions executed with or through
the Custodian, its agents or its sub-custodian, as contemplated by Section 3.8
above; and

 

(iii) for any other purpose directed by the Company, but only upon receipt of
Proper Instructions specifying the amount of such payment, and naming the Person
or Persons to whom such payment is to be made.

 

(b)At any time or times, the Custodian shall be entitled to pay (i) itself from
any of the Cash Accounts, whether or not in receipt of express direction or
instruction from the Company, any amounts due and payable to it pursuant to
Section 8 hereof, and (ii) as otherwise permitted by Section 7.5, 9.4 or
Section 12.5 below; provided, however, that in each case, all such payments
shall be accounted for to the Company.

 



14

 

 

3.10Proxies. The Custodian will, with respect to the Securities held hereunder,
use reasonable efforts to cause to be promptly executed by the registered holder
of such Securities proxies received by the Custodian from its agents or its
sub-custodian or from issuers of the Securities being held for the Company,
without indication of the manner in which such proxies are to be voted, and upon
receipt of Proper Instructions shall promptly deliver to the applicable issuer
such proxies relating to such Securities. In the absence of such Proper
Instructions, or in the event that such Proper Instructions are not received in
a timely fashion, the Custodian shall be under no duty to act with regard to
such proxies. Notwithstanding the above, neither Custodian nor any nominee of
Custodian shall vote any of the Securities held hereunder by or for the account
of the Company, except in accordance with Proper Instructions.

 

3.11Communications Relating to Securities. The Custodian shall transmit promptly
to the Company all written information (including proxies, proxy soliciting
materials, notices, pendency of calls and maturities of Securities and
expirations of rights in connection therewith) received by the Custodian, from
its agents or its sub-custodian or from issuers of the Securities being held for
the Company. The Custodian shall have no obligation or duty to exercise any
right or power, or otherwise to preserve rights, in or under any Securities
unless and except to the extent it has received timely Proper Instruction from
the Company in accordance with the next sentence. The Custodian will not be
liable for any untimely exercise of any right or power in connection with
Securities at any time held by the Custodian, its agents or sub-custodian
unless:

 

(i) the Custodian has received Proper Instructions with regard to the exercise
of any such right or power; and

 

(ii) the Custodian, or its agents or sub-custodian are in actual possession of
such Securities,

 

in each case, at least three (3) Business Days prior to the date on which such
right or power is to be exercised. It will be the responsibility of the Company
to notify the Custodian of the Person to whom such communications must be
forwarded under this Section.

 

3.12Records. The Custodian shall create and maintain complete and accurate
records relating to its activities under this Agreement with respect to the
Securities, cash or other property held for the Company under this Agreement, as
required by Section 31 of the 1940 Act, and Rules 31a-1 and 31a-2 thereunder. To
the extent that the Custodian, in its sole opinion, is able to do so, the
Custodian shall provide assistance to the Company (at the Company’s reasonable
request made from time to time) by providing sub-certifications regarding
certain of its services performed hereunder to the Company in connection with
the Company’s certification requirements pursuant to the Sarbanes-Oxley Act of
2002, as amended. All such records shall be the property of the Company and
shall at all times during the regular business hours of the Custodian be open
for inspection by duly authorized officers, employees or agents of the Company
(including its independent public accountants) and employees and agents of the
Securities and Exchange Commission, upon reasonable request and prior notice and
at the Company’s expense. The Custodian shall, at the Company’s request, supply
the Company with a tabulation of Securities owned by the Company and held by the
Custodian and shall, when requested to do so by the Company and for such
compensation as shall be agreed upon between the Company and the Custodian,
include, to the extent applicable, the certificate numbers in such tabulations,
to the extent such information is available to the Custodian.

 



15

 

 

3.13Custody of Subsidiary Securities.

 

(a)At the request of the Company, with respect to each Subsidiary identified to
the Custodian by the Company, there shall be established at the Custodian a
segregated trust account to which the Custodian shall deposit and hold any
Subsidiary Securities (other than Loans) received by it pursuant to this
Agreement, which account shall be designated the “[INSERT NAME OF SUBSIDIARY]
Securities Account” (the “Subsidiary Securities Account”).

 

(b)At the request of the Company, with respect to each Subsidiary identified to
the Custodian by the Company, there shall be established at the Custodian a
segregated trust account to which the Custodian shall deposit and hold any
Proceeds received by it from time to time from or with respect to Subsidiary
Securities or other Proceeds, which account shall be designated the “[INSERT
NAME OF SUBSIDIARY] Cash Proceeds Account” (the “Subsidiary Cash Account”).

 

(c)To the maximum extent possible, the provisions of this Agreement regarding
Securities of the Company, the Securities Account and the Cash Accounts shall be
applicable to any Subsidiary Securities, cash and other investment assets,
Subsidiary Securities Account and Subsidiary Cash Account, respectively. The
parties hereto agree that the Company shall notify the Custodian in writing as
to the establishment of any Subsidiary as to which the Custodian is to serve as
custodian pursuant to the terms of this Agreement; and identify in writing any
accounts the Custodian shall be required to establish for such Subsidiary as
herein provided.

 

3.14Responsibility for Property Held by Sub-custodians. The Custodian’s
responsibility with respect to the selection or appointment of a sub-custodian
shall be limited to a duty to exercise reasonable care in the selection or
retention of such sub-custodian in light of prevailing settlement and securities
handling practices, procedures and controls in the relevant market. With respect
to any costs, expenses, damages, liabilities, or claims (including attorneys’
and accountants’ fees) incurred as a result of the acts or the failure to act by
any sub-custodian, the Custodian shall take reasonable action to recover such
costs, expenses, damages, liabilities, or claims from such sub-custodian;
provided that the Custodian’s sole liability in that regard shall be limited to
amounts actually received by it from such sub-custodian (exclusive of related
costs and expenses incurred by the Custodian).

 



16

 

 

4.REPORTING

 

(a)If requested by the Company, the Custodian shall render to the Company a
monthly report of (i) all deposits to and withdrawals from the Cash Accounts
during the month, and the outstanding balance (as of the last day of the
preceding monthly report and as of the last day of the subject month), (ii) an
itemized statement of the Securities held pursuant to this Agreement as of the
end of each month, all transactions in the Securities during the month, as well
as a list of all Securities transactions that remain unsettled at that time, and
(iii) such other matters as the parties may agree from time to time.

 

(b)For each Business Day, the Custodian shall render to the Company a daily
report of (i) all deposits to and withdrawals from the Cash Accounts for such
Business Day and the outstanding balance as of the end of such Business Day, and
(ii) a report of settled trades of Securities for such Business Day.

 

(c)The Custodian shall have no duty or obligation to undertake any market
valuation of the Securities under any circumstance.

 

(d)The Custodian shall provide the Company, promptly upon request, with such
reports as are reasonably available to it and as the Company may reasonably
request from time to time, concerning (i) the internal accounting controls,
including procedures for safeguarding securities, which are employed by the
Custodian or any Foreign Sub-custodian appointed pursuant to Section 6.1 and
(ii) the financial strength of the Custodian or any Foreign Sub-custodian
appointed pursuant to Section 6.1.

 

5.DEPOSIT IN U.S. SECURITIES SYSTEMS

 

The Custodian may deposit and/or maintain Securities in a Securities System
within the United States in accordance with applicable Federal Reserve Board and
Securities and Exchange Commission rules and regulations, including Rule 17f-4
under the 1940 Act, and subject to the following provisions:

 

(a)The Custodian may keep domestic Securities in a U.S. Securities System;
provided that such Securities are represented in an account of the Custodian in
the U.S. Securities System which shall not include any assets of the Custodian
other than assets held by it as a fiduciary, custodian or otherwise for
customers;

 

(b)The records of the Custodian with respect to Securities which are maintained
in a U.S. Securities System shall identify by book-entry those Securities
belonging to the Company;

 

(c)If requested by the Company, the Custodian shall provide to the Company
copies of all notices received from the U.S. Securities System of transfers of
Securities for the account of the Company; and

 



17

 

 

(d)Anything to the contrary in this Agreement notwithstanding, the Custodian
shall not be liable to the Company for any direct loss, damage, cost, expense,
liability or claim to the Company resulting from use of any U.S. Securities
System (other than to the extent resulting from the gross negligence,
misfeasance or misconduct of the Custodian itself, or from failure of the
Custodian to enforce effectively such rights as it may have against the U.S.
Securities System).

 

6.SECURITIES HELD OUTSIDE OF THE UNITED STATES

 

6.1Appointment of Foreign Sub-custodian. The Company hereby authorizes and
instructs the Custodian in its sole discretion to employ one or more Foreign
Sub-custodians to act as Eligible Securities Depositories or as sub-custodian to
hold the Securities and other assets of the Company maintained outside the
United States, subject to the Company’s approval in accordance with this
Section. If the Custodian wishes to appoint a Foreign Sub-custodian to hold
property of the Company subject to this Agreement, it will so notify the Company
and provide it with information reasonably necessary to determine any such new
Foreign Sub-custodian’s eligibility under Rule 17f-5 under the 1940 Act,
including a copy of the proposed agreement with such Foreign Sub-custodian. The
Company shall at the meeting of its board of directors next following receipt of
such notice and information give a written approval or disapproval of the
proposed action.

 

6.2Assets to be Held. The Custodian shall limit the Securities and other assets
maintained in the custody of the Foreign Sub-custodian to: (a) Foreign
Securities and (b) cash and cash equivalents in such amounts as the Company
(through Proper Instructions) may determine to be reasonably necessary to effect
the Company’s transactions in such investments.

 

6.3Omnibus Accounts. The Custodian may hold Foreign Securities and related
Proceeds with one or more Foreign Sub-custodians or Eligible Securities
Depositories in each case in a single account with such Sub-custodian or
Securities Depository that is identified as belonging to the Custodian for the
benefit of its customers; provided however, that the records of the Custodian
with respect to Securities and related Proceeds that are property of the Company
maintained in such account(s) shall identify by book-entry those Securities and
other property as belonging to the Company.

 

6.4Reports Concerning Foreign Sub-custodian. The Custodian will supply to the
Company, upon request from time to time, statements in respect of the Securities
held by Foreign Sub-custodians or Eligible Securities Depositories, including an
identification of the Foreign Sub-custodians and Eligible Securities
Depositories having physical possession of the Foreign Securities.

 



18

 

 

6.5Transactions in Foreign Custody Account. Notwithstanding any provision of
this Agreement to the contrary, settlement and payment for Securities received
by a Foreign Intermediary for the account of the Company may be effected in
accordance with the customary established securities trading or securities
processing practices and procedures in the jurisdiction or market in which the
transaction occurs, including delivering securities to the purchaser thereof or
to a dealer therefor (or an agent for such purchaser or dealer) against a
receipt with the expectation of receiving later payment for such securities from
such purchaser or dealer.

 

6.6Foreign Sub-custodian. Each contract or agreement pursuant to which the
Custodian employs a Foreign Sub-custodian shall include provisions that provide:
(i) for indemnification or insurance arrangements (or any combination of the
foregoing) such that the Company will be adequately protected against the risk
of loss of assets held in accordance with such contract; (ii) that the Company’s
assets will not be subject to any right, charge, security interest, lien or
claim of any kind in favor of the Sub-custodian or its creditors (except a claim
of payment for their safe custody or administration) or, in the case of cash
deposits, liens or rights in favor of creditors of the Sub-custodian arising
under bankruptcy, insolvency, or similar laws; (iii) that beneficial ownership
for the Company’s assets will be freely transferable without the payment of
money or value other than for safe custody or administration; (iv) that adequate
records will be maintained identifying the assets as belonging to the Company or
as being held by a third party for the benefit of the Company; (v) that the
Company’s independent public accountants will be given access to those records
or confirmation of the contents of those records; and (vi) that the Company will
receive periodic reports with respect to the safekeeping of the Company’s
assets, including notification of any transfer to or from a Company’s account or
a third party account containing assets held for the benefit of the Company.
Such contract may contain, in lieu of any or all of the provisions specified
above, such other provisions that the Custodian determines will provide, in
their entirety, the same or a greater level of care and protection for Company
assets as the specified provisions, in their entirety.

 

6.7Custodian’s Responsibility for Foreign Sub-custodian.

 

(a)With respect to its responsibilities under this Section 6, the Custodian
agrees to exercise reasonable care, prudence and diligence such as a person
having responsibility for the safekeeping of property of the Company would
exercise. The Custodian further agrees that the Foreign Securities will be
subject to reasonable care, based on the standards applicable to the Custodian
in the relevant market, if maintained with each Foreign Sub-custodian, after
considering all factors relevant to the safekeeping of such assets, including:
(i) the Foreign Sub-custodian’s practices, procedures, and internal controls,
including the physical protections available for certificated securities (if
applicable), the method of keeping custodial records, and the security and data
protection practices; (ii) whether the Foreign Sub-custodian has the requisite
financial strength to provide reasonable care for Company assets; (iii) the
Foreign Sub-custodian’s general reputation and standing and, in the case of
Eligible Securities Depository, the Eligible Securities Depository’s operating
history and number of participants; and (iv) whether the Company will have
jurisdiction over and be able to enforce judgments against the Foreign
Sub-custodian, such as by virtue of the existence of any offices of the Foreign
Sub-custodian in the United States or the Sub-custodian’s consent to service of
process in the United States.

 



19

 

 

(b)At the end of each calendar quarter, the Custodian shall provide written
reports notifying the board of directors of the Company as to the placement of
the Foreign Securities and cash of the Company with a particular Foreign
Sub-custodian and of any material changes in the Company’s foreign custody
arrangements. The Custodian shall promptly take such steps as may be required to
withdraw assets of the Company from any Foreign Sub-custodian that has ceased to
meet the requirements of Rule 17f-5 under the 1940 Act.

 

(c)The Custodian shall establish a system to monitor the appropriateness of
maintaining the Company’s assets with a particular Foreign Sub-custodian and the
performance of the contract governing the Company’s arrangements with such
Foreign Sub-custodian.

 

(d)The Custodian’s responsibility with respect to the selection or appointment
of a Foreign Sub-custodian shall be limited to a duty to exercise reasonable
care in the selection or retention of such Foreign Intermediaries in light of
prevailing settlement and securities handling practices, procedures and controls
in the relevant market. With respect to any costs, expenses, damages,
liabilities, or claims (including attorneys’ and accountants’ fees) incurred as
a result of the acts or the failure to act by any Foreign Sub-custodian, the
Custodian shall take reasonable action to recover such costs, expenses, damages,
liabilities, or claims from such Foreign Sub-custodian; provided that the
Custodian’s sole liability in that regard shall be limited to amounts actually
received by it from such Foreign Intermediaries (exclusive of related costs and
expenses incurred by the Custodian). The Custodian shall have no responsibility
for any act or omission (or the insolvency of) any Securities System (including
an Eligible Securities Depository). In the event the Company incurs a loss due
to the negligence, willful misconduct, or insolvency of a Securities System
(including an Eligible Securities Depository), the Custodian shall make
reasonable endeavors, in its discretion, to seek recovery from the Eligible
Securities Depository.

 

7.CERTAIN GENERAL TERMS

 

7.1No Duty to Examine Underlying Instruments. Nothing herein shall obligate the
Custodian to review or examine the terms of any underlying instrument,
certificate, credit agreement, indenture, loan agreement, promissory note, or
other financing document evidencing or governing any Security to determine the
validity, sufficiency, marketability or enforceability of any Security (and
shall have no responsibility for the genuineness or completeness thereof), or
otherwise.

 



20

 

 

7.2Resolution of Discrepancies. In the event of any discrepancy between the
information set forth in any report provided by the Custodian to the Company and
any information contained in the books or records of the Company, the Company
shall promptly notify the Custodian thereof and the parties shall cooperate to
diligently resolve the discrepancy.

 

7.3Improper Instructions. Notwithstanding anything herein to the contrary, the
Custodian shall not be obligated to take any action (or forebear from taking any
action), which it reasonably determines (at its sole option) to be contrary to
the terms of this Agreement or applicable law. In no instance shall the
Custodian be obligated to provide services on any day that is not a Business
Day.

 

7.4Proper Instructions

 

(a)The Company will give a notice to the Custodian, in form acceptable to the
Custodian, specifying the names and specimen signatures of persons authorized to
give Proper Instructions (collectively, “Authorized Persons” and each is an
“Authorized Person”), which notice shall be signed by any two Authorized Persons
previously certified to the Custodian. The Custodian shall be entitled to rely
upon the identity and authority of such persons until it receives written notice
from two Authorized Persons of the Company to the contrary. The initial
Authorized Persons are set forth on Schedule B attached hereto and made a part
hereof (as such Schedule B may be modified from time to time by written notice
from the Company to the Custodian); and the Company hereby represents and
warrants that the true and accurate specimen signatures of such initial
Authorized Persons are set forth on Schedule B.

 

(b)The Custodian shall have no responsibility or liability to the Company (or
any other person or entity), and shall be indemnified and held harmless by the
Company, in the event that a subsequent written confirmation of an oral
instruction fails to conform to the oral instructions received by the Custodian.
The Custodian shall not have an obligation to act in accordance with purported
instructions to the extent that they conflict with applicable law or
regulations, local market practice or the Custodian’s operating policies and
practices. The Custodian shall not be liable for any loss resulting from a delay
while it obtains clarification of any Proper Instructions.

 

7.5Actions Permitted Without Express Authority. The Custodian may, at its
discretion, without express authority from the Company:

 

(a)make payments to itself as described in or pursuant to Section 3.9(b), or to
make payments to itself or others for minor expenses of handling securities or
other similar items relating to its duties under this Agreement; provided all
such payments shall be accounted for to the Company;

 

(b)surrender Securities in temporary form for Securities in definitive form;

 

(c)endorse for collection cheques, drafts and other negotiable instruments; and

 



21

 

 

(d)in general attend to all nondiscretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Company.

 

7.6Evidence of Authority. The Custodian shall be protected in acting upon any
instructions, notice, request, consent, certificate, instrument or paper
reasonably believed by it to be genuine and to have been properly executed or
otherwise given by or on behalf of the Company by Authorized Persons. The
Custodian may receive and accept a certificate signed by any two Authorized
Persons as conclusive evidence of:

 

(a)the authority of any person to act in accordance with such certificate; or

 

(b)any determination or action by the Company as described in such certificate,

 

and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from two Authorized Persons
of the Company.

 

7.7Receipt of Communications. Any communication received by the Custodian on a
day which is not a Business Day or after 4:30 p.m., Eastern time (or such other
time as is agreed by the Company and the Custodian from time to time), on a
Business Day will be deemed to have been received on the next Business Day (but
in the case of communications so received after 4:30 p.m., Eastern time, on a
Business Day the Custodian will use its best efforts to process such
communications as soon as possible after receipt).

 

8.COMPENSATION OF CUSTODIAN

 

8.1Fees. The Custodian shall be entitled to compensation for its services in
accordance with the terms of that certain fee letter dated on or about February
12, 2015.

 

8.2Expenses. The Company agrees to pay or reimburse to the Custodian upon its
request from time to time all costs, disbursements, advances, and expenses
(including reasonable fees and expenses of legal counsel) incurred, and any
disbursements and advances made (including any Account overdraft resulting from
any settlement or assumed settlement, provisional credit, chargeback, returned
deposit item, reclaimed payment or claw-back, or the like), in connection with
the preparation or execution of this Agreement or in connection with the
transactions contemplated hereby or the administration of this Agreement or
performance by the Custodian of its duties and services under this Agreement,
from time to time (including costs and expenses of any action deemed necessary
by the Custodian to collect any amounts owing to it under this Agreement).

 



22

 

 

9.RESPONSIBILITY OF CUSTODIAN

 

9.1General Duties. The Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to the Securities or
Proceeds except for such duties as are expressly and specifically set forth in
this Agreement, and the duties and obligations of the Custodian shall be
determined solely by the express provisions of this Agreement. No implied
duties, obligations or responsibilities shall be read into this Agreement
against, or on the part of, the Custodian.

 

9.2Instructions

 

(a)The Custodian shall be entitled to refrain from taking any action unless it
has such instruction (in the form of Proper Instructions) from the Company as it
reasonably deems necessary, and shall be entitled to require, upon notice to the
Company, that Proper Instructions to it be in writing. The Custodian shall have
no liability for any action (or forbearance from action) taken pursuant to the
Proper Instruction of the Company.

 

(b)Whenever the Custodian is entitled or required to receive or obtain any
communications or information pursuant to or as contemplated by this Agreement,
it shall be entitled to receive the same in writing, in form, content and medium
reasonably acceptable to it and otherwise in accordance with any applicable
terms of this Agreement; and whenever any report or other information is
required to be produced or distributed by the Custodian it shall be in form,
content and medium reasonably acceptable to it and the Company and otherwise in
accordance with any applicable terms of this Agreement.

 

9.3General Standards of Care. Notwithstanding any terms herein contained to the
contrary, the acceptance by the Custodian of its appointment hereunder is
expressly subject to the following terms, which shall govern and apply to each
of the terms and provisions of this Agreement (whether or not so stated
therein):

 

(a)The Custodian may rely on (and shall be protected in acting or refraining
from acting in reliance upon) any written notice, instruction, statement,
certificate, request, waiver, consent, opinion, report, receipt or other paper
or document furnished to it (including any of the foregoing provided to it by
telecopier or electronic means), not only as to its due execution and validity,
but also as to the truth and accuracy of any information therein contained,
which it in good faith believes to be genuine and signed or presented by the
proper person (which in the case of any instruction from or on behalf of the
Company shall be any two Authorized Persons); and the Custodian shall be
entitled to presume the genuineness and due authority of any signature appearing
thereon. The Custodian shall not be bound to make any independent investigation
into the facts or matters stated in any such notice, instruction, statement,
certificate, request, waiver, consent, opinion, report, receipt or other paper
or document; provided, however, that, if the form thereof is specifically
prescribed by the terms of this Agreement, the Custodian shall examine the same
to determine whether it substantially conforms on its face to such requirements
hereof.

 



23

 

 

(b)Neither the Custodian nor any of its directors, officers or employees shall
be liable to anyone for any error of judgment, or for any act done or step taken
or omitted to be taken by it (or any of its directors, officers of employees),
or for any mistake of fact or law, or for anything which it may do or refrain
from doing in connection herewith, unless such action or inaction constitutes
gross negligence, willful misconduct or bad faith on its part and in breach of
the terms of this Agreement. The Custodian shall not be liable for any action
taken by it in good faith and reasonably believed by it to be within powers
conferred upon it, or taken by it pursuant to any direction or instruction by
which it is governed hereunder, or omitted to be taken by it by reason of the
lack of direction or instruction required hereby for such action. Except as
otherwise expressly provided herein, the Custodian shall not be under any
obligation at any time to ascertain whether the Company is in compliance with
the 1940 Act, the regulations thereunder, or the Company’s investment objectives
and policies then in effect.

 

(c)In no event shall the Custodian be liable for any indirect, special or
consequential damages (including lost profits) whether or not it has been
advised of the likelihood of such damages.

 

(d)The Custodian may consult with, and obtain advice from, legal counsel
selected in good faith with respect to any question as to any of the provisions
hereof or its duties hereunder, or any matter relating hereto, and the written
opinion or advice of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by the Custodian
in good faith in accordance with the opinion and directions of such counsel; the
reasonable cost of such services shall be reimbursed pursuant to Section 8.2
above.

 

(e)The Custodian shall not be deemed to have notice of any fact, claim or demand
with respect hereto unless actually known by an officer working in its Corporate
Trust Services group and charged with responsibility for administering this
Agreement or unless (and then only to the extent received) in writing by the
Custodian at the applicable address(es) as set forth in Section 15 and
specifically referencing this Agreement.

 

(f)No provision of this Agreement shall require the Custodian to expend or risk
its own funds, or to take any action (or forbear from action) hereunder which
might in its judgment involve any expense or any financial or other liability
unless it shall be furnished with acceptable indemnification. Nothing herein
shall obligate the Custodian to commence, prosecute or defend legal proceedings
in any instance, whether on behalf of the Company or on its own behalf or
otherwise, with respect to any matter arising hereunder, or relating to this
Agreement or the services contemplated hereby.

 



24

 

 

(g)The permissive right of the Custodian to take any action hereunder shall not
be construed as duty.

 

(h)The Custodian may act or exercise its duties or powers hereunder through
agents (including for the avoidance of doubt, sub-custodians) or attorneys, and
the Custodian shall not be liable or responsible for the actions or omissions of
any such agent or attorney appointed and maintained with reasonable due care.

 

(i)All indemnifications contained in this Agreement in favor of the Custodian
shall survive the termination of this Agreement or earlier resignation of the
Custodian.

 

9.4Indemnification; Custodian’s Lien.

 

(a)The Company shall and does hereby indemnify and hold harmless each of the
Custodian, and any Foreign Sub-custodian appointed pursuant to Section 6.1
above, for and from any and all costs and expenses (including reasonable
attorney’s fees and expenses), and any and all losses, damages, claims and
liabilities, that may arise, be brought against or incurred by the Custodian,
and any advances or disbursements made by the Custodian (including in respect of
any Account overdraft, returned deposit item, chargeback, provisional credit,
settlement or assumed settlement, reclaimed payment, claw-back or the like), as
a result of, relating to, or arising out of this Agreement, or the
administration or performance of the Custodian’s duties hereunder, or the
relationship between the Company (including, for the avoidance of doubt, any
Subsidiary) and the Custodian created hereby, other than such liabilities,
losses, damages, claims, costs and expenses as are directly caused by the
Custodian’s action or inaction constituting gross negligence or willful
misconduct.

 

(b)The Custodian shall have and is hereby granted a continuing lien upon and
security interest in, and right of set-off against, the Account, and any funds
(and investments in which such funds may be invested) held therein or credited
thereto from time to time, whether now held or hereafter required, and all
proceeds thereof, to secure the payment of any amounts that may be owing to the
Custodian under or pursuant to the terms of this Agreement, whether now existing
or hereafter arising.

 

9.5Force Majeure. Without prejudice to the generality of the foregoing, the
Custodian shall be without liability to the Company for any damage or loss
resulting from or caused by events or circumstances beyond the Custodian’s
reasonable control, including nationalization, expropriation, currency
restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts; errors by the Company (including any Authorized Person)
in its instructions to the Custodian; or changes in applicable law, regulation
or orders.

 



25

 

 

10.SECURITY CODES

 

If the Custodian issues to the Company security codes, passwords or test keys in
order that it may verify that certain transmissions of information, including
Proper Instructions, have been originated by the Company, the Company shall take
all commercially reasonable steps to safeguard any security codes, passwords,
test keys or other security devices that the Custodian shall make available.

 

11.TAX LAW

 

11.1Domestic Tax Law. The Custodian shall have no responsibility or liability
for any obligations now or hereafter imposed on the Company, or the Custodian as
custodian of the Securities or the Proceeds, by the tax law of the United States
or any state or political subdivision thereof. The Custodian shall be kept
indemnified by and be without liability to the Company for such obligations
including taxes (but excluding any income taxes assessable in respect of
compensation paid to the Custodian pursuant to this Agreement), withholding,
certification and reporting requirements, claims for exemption or refund,
additions for late payment interest, penalties and other expenses (including
legal expenses) that may be assessed against the Company, or the Custodian as
custodian of the Securities or Proceeds.

 

11.2Foreign Tax Law. It shall be the responsibility of the Company to notify the
Custodian of the obligations imposed on the Company, or the Custodian as
custodian of any Foreign Securities or related Proceeds, by the tax law of
foreign (i.e., non-U.S.) jurisdictions, including responsibility for withholding
and other taxes, assessments or other government charges, certifications and
government reporting. The sole responsibility of the Custodian with regard to
such tax law shall be to use reasonable efforts to cooperate with the Company
with respect to any claims for exemption or refund under the tax law of the
jurisdictions for which the Company has provided such information.

 

12.EFFECTIVE PERIOD, TERMINATION

 

12.1Effective Date. This Agreement shall become effective as of its due
execution and delivery by each of the parties. This Agreement shall continue in
full force and effect until terminated as hereinafter provided. This Agreement
may be terminated by the Custodian or the Company pursuant to Section 12.2.

 

12.2Termination. This Agreement shall terminate upon the earliest of (a)
occurrence of the effective date of termination specified in any written notice
of termination given by either party to the other not later than sixty (60) days
prior to the effective date of termination specified therein, (b) such other
date of termination as may be mutually agreed upon by the parties in writing.

 



26

 

 

12.3Resignation. The Custodian may at any time resign under this Agreement by
giving not less than sixty (60) days advance written notice thereof to the
Company. The Company may at any time remove the Custodian under this Agreement
by giving not less than sixty (60) days advance written notice thereof to the
Custodian.

 

12.4Successor. Prior to the effective date of termination of this Agreement, or
the effective date of the resignation or removal of the Custodian, as the case
may be, the Company shall give Proper Instruction to the Custodian designating a
successor Custodian, if applicable.

 

12.5Payment of Fees, etc. Upon termination of this Agreement or resignation or
removal of the Custodian, the Company shall pay to the Custodian such
compensation, and shall likewise reimburse the Custodian for its costs, expenses
and disbursements, as may be due as of the date of such termination or
resignation (or removal, as the case may be). All indemnifications in favor of
the Custodian under this Agreement shall survive the termination of this
Agreement, or any resignation or removal of the Custodian.

 

12.6Final Report. In the event of any resignation or removal of the Custodian,
the Custodian shall provide to the Company a complete final report or data file
transfer of any Confidential Information as of the date of such resignation or
removal.

 

13.REPRESENTATIONS AND WARRANTIES

 

13.1Representations of the Company. The Company represents and warrants to the
Custodian that:

 

(a)it has the power and authority to enter into and perform its obligations
under this Agreement, and it has duly authorized, executed and delivered this
Agreement so as to constitute its valid and binding obligation; and

 

(b)in giving any instructions which purport to be “Proper Instructions” under
this Agreement, the Company will act in accordance with the provisions of its
certificate of incorporation and bylaws and any applicable laws and regulations.

 

13.2Representations of the Custodian. The Custodian hereby represents and
warrants to the Company that:

 

(a)it is qualified to act as a custodian pursuant to Sections 17(f) and 26(a)(1)
of the 1940 Act;

 

(b)it has the power and authority to enter into and perform its obligations
under this Agreement;

 



27

 

 

(c)it has duly authorized, executed and delivered this Agreement so as to
constitute its valid and binding obligations; and

 

(d)it maintains business continuity policies and standards that include data
file backup and recovery procedures that comply with all applicable regulatory
requirements.

 

14.PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

 

This Agreement is not intended for, and shall not be construed to be intended
for, the benefit of any third parties and may not be relied upon or enforced by
any third parties (other than successors and permitted assigns pursuant to
Section 19).

 

15.NOTICES

 

Any Proper Instructions (to the extent given by hand, mail, courier, electronic
mail or telecopier) shall be given to the following address (or such other
address as either party may designate by written notice to the other party), and
otherwise any notices, approvals and other communications hereunder shall be
sufficient if made in writing and given to the parties at the following address
(or such other address as either of them may subsequently designate by notice to
the other), given by (i) hand, (ii) certified or registered mail, postage
prepaid, (iii) recognized courier or delivery service, or (iv) confirmed
telecopier or telex, or by electronic mail:

 

(a)if to the Company or any Subsidiary, to

 

Princeton Capital Corporation

One Riverway, Suite 2020

Houston, TX 77056

Attention: Gregory Cannella

Email: gcannella@cappoint.com

 

Copy to (which copy shall not constitute notice hereunder):

 

Reed Smith LLP

811 Main Street, Suite 1700

Houston, Texas 77002

Attn: Bryan K. Brown

Facsimile: (713) 469-3855

E-mail: bkbrown@reedsmith.com

 

(b)if to the Custodian (other than in its role as Document Custodian), to

 

U.S. Bank Global Corporate Trust Services

190 S. LaSalle Street, 8th Floor

Chicago, IL 60603

Ref: Princeton Capital Corporation

Attention: Lou Marucheau

  Email: louis.marucheau@usbank.com and
USBank_Princeton_Cap_Corp@usbank.com

 



28

 

 

(c)if to the Custodian solely in its role as Document Custodian, to

 

U.S. Bank National Association

1133 Rankin Street, Ste 100

Saint Paul, MN 55116

Mail Code:

Ref: Princeton Capital Corporation

Attention: Lucy Yang

Phone: 651-695-5951

Email: lucy.yang@usbank.com

 

16.CHOICE OF LAW AND JURISDICTION

 

This Agreement shall be construed, and the provisions thereof interpreted under
and in accordance with and governed by the laws of the State of New York for all
purposes (without regard to its choice of law provisions); except to the extent
such laws are inconsistent with federal securities laws, including the 1940 Act,
in which case such federal securities laws shall govern.

 

17.ENTIRE AGREEMENT; COUNTERPARTS

 

17.1Complete Agreement. This Agreement constitutes the complete and exclusive
agreement of the parties with regard to the matters addressed herein and
supersedes and terminates, as of the date hereof, all prior agreements or
understandings, oral or written, between the parties to this Agreement relating
to such matters.

 

17.2Counterparts. This Agreement may be executed in any number of counterparts
and all counterparts taken together shall constitute one and the same
instrument.

 

17.3Facsimile Signatures. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or pdf shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile or pdf shall be deemed to be their original signatures
for all purposes.

 

18.AMENDMENT; WAIVER

 

18.1Amendment. This Agreement may not be amended except by an express written
instrument duly executed by each of the Company and the Custodian.

 



29

 

 

18.2Waiver. In no instance shall any delay or failure to act be deemed to be or
effective as a waiver of any right, power or term hereunder, unless and except
to the extent such waiver is set forth in an express written instrument signed
by the party against whom it is to be charged.

 

19.SUCCESSOR AND ASSIGNS

 

19.1Successors Bound. The covenants and agreements set forth herein shall be
binding upon and inure to the benefit of each of the parties and their
respective successors and permitted assigns. Neither party shall be permitted to
assign their rights under this Agreement without the written consent of the
other party; provided, however, that the foregoing shall not limit the ability
of the Custodian to delegate certain duties or services to or perform them
through agents or attorneys appointed with due care as expressly provided in
this Agreement.

 

19.2Merger and Consolidation. Any corporation or association into which the
Custodian may be merged or converted or with which it may be consolidated, or
any corporation or association resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any corporation or
association to which the Custodian transfers all or substantially all of its
corporate trust business, shall be the successor of the Custodian hereunder, and
shall succeed to all of the rights, powers and duties of the Custodian
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto.

 

20.SEVERABILITY

 

The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.

 

21.REQUEST FOR INSTRUCTIONS

 

If, in performing its duties under this Agreement, the Custodian is required to
decide between alternative courses of action, the Custodian may (but shall not
be obliged to) request written instructions from the Company as to the course of
action desired by it. If the Custodian does not receive such instructions within
two (2) Business Days after it has requested them, the Custodian may, but shall
be under no duty to, take or refrain from taking any such courses of action. The
Custodian shall act in accordance with instructions received from the Company in
response to such request after such two-Business Day period except to the extent
it has already taken, or committed itself to take, action inconsistent with such
instructions.

 

22.OTHER BUSINESS

 

Nothing herein shall prevent the Custodian or any of its affiliates from
engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person. Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.

 



30

 

 

23.REPRODUCTION OF DOCUMENTS

 

This Agreement and all schedules, exhibits, attachments and amendment hereto may
be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto each agree that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.

 

24.MISCELLANEOUS

 

The Company acknowledges receipt of the following notice:

 

“ IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account. For a
non-individual person such as a business entity, a charity, a trust or other
legal entity the Custodian will ask for documentation to verify its formation
and existence as a legal entity. The Custodian may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.”

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

31

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by a duly authorized officer, intending the same to take effect as
of the date first written above.

 

Witness:   PRINCETON CAPITAL CORPORATION       /s/ Keith W. Smith   By: /s/
Gregory J. Cannella Name: Keith W. Smith     Name: Gregory J. Cannella
Title:  Managing Director     Title: Chief Financial Officer         Witness:  
U.S. BANK NATIONAL ASSOCIATION         /s/ Jared Hansen   By: /s/ Louis
Marucheau Name: Jared Hansen     Name: Louis Marucheau Title: Officer     Title:
Vice President

 

[Signature Page to Custody Agreement]

 

 

 



 

 